The defendant’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 291, is granted, limited to the following issues:
“1. Whether the Appellate Court correctly treated a motion for reargument as a motion for reconsideration, and in thereafter deciding a question of substance, which reversed a trial court conclusion, without the benefit of either briefs or oral argument?
“2. Whether the Appellate Court properly concluded that the search warrant affidavit should be evaluated under the principles of State v. Barton, 219 Conn. 529, 594 A.2d 917 (1991)?
“3. If the principles of State v. Barton, supra, are applicable to this case, must the validity of the warrant first be reviewed by a trial court, rather than an appellate court?
“4. Did the Appellate Court have jurisdiction/authority to issue, sua sponte, an amended rescript (26 Conn. App. 423) approximately sixteen months after the issuance of its initial rescript?
“5. Did the state waive or forfeit its right to assert the warrant’s validity in light of the state’s prior concessions and prior failure to raise this claim as an alternate ground?”